Citation Nr: 0839202	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In July 2008, the veteran submitted additional evidence 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's prostate cancer is not related to active 
service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service and service incurrence may not be presumed.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in March 2005, 
March 2006, and August 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The March 2006 and August 2006 letters advised the veteran of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the 2006 letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in April 2008.  

The veteran's service medical records are not available.  The 
record indicates that the service medical records were 
available at the time of the May 2005 rating decision.  
However, in March 2008, a search was conducted to try to find 
the missing records but was unsuccessful.  In March 2008, the 
veteran was notified that his service medical records were 
unavailable.  In cases where the veteran's service medical 
records are unavailable through no fault of the veteran, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the 
development of his case.  Id.  

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, no medical 
evidence has been presented showing the possibility that the 
veteran's prostate cancer is related to service, the Board 
finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of prostate cancer is factually shown 
during service.  The Board concludes it was not.  

The Board notes that although the veteran's service medical 
records are currently unavailable, the May 2005 rating 
decision noted that the service medical records did not show 
that the veteran had prostate cancer while in service.  That 
statement in the rating decision is assumed to have been 
accurately reported under the presumption of regularity.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Malignant tumors can be service-
connected on such a basis.  However, the first showing of 
prostate cancer was not until 2004, nearly thirty years after 
the appellant's discharge from service.
  
In addition, the veteran testified at the September 2008 
travel board hearing that he was diagnosed with prostate 
cancer in 2004 and does not contend that he had prostate 
cancer in service.  In fact, the veteran's contentions are 
that he has prostate cancer secondary to exposure to Agent 
Orange or to his participation in Project Shad.

Applicable law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e).

However, the veteran does not contend that he served in the 
Republic of Vietnam during the Vietnam era; instead he 
contends that he was exposed to Agent Orange while in 
Thailand.  Specifically, the veteran contends that he was 
responsible for loading herbicide agent chemicals onto 
aircraft which flew in and out of Vietnam.  Alternatively, 
the veteran contends that his prostate cancer is related to 
exposure to chemical and biological agents to include 
trichloroethylene, a dry cleaning product, used to clean 
parachutes and life support equipment.  In addition, the 
veteran contends that his prostate cancer is related to his 
exposure to nuclear weapons testing while stationed in 
England. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  As noted above, the 
veteran was diagnosed with prostate cancer in 2004.  

However, the only evidence that the veteran was exposed to 
Agent Orange and nuclear, chemical, and biological agents is 
the veteran's own statements.  The Board notes that the 
veteran has submitted an internet article entitled, Thailand 
Wants US to Clean Up its Toxic Mess.  This article, dated in 
June 1999, notes that the Government of Thailand found 
several barrels of Agent Orange that the U.S. military 
misplaced during its Vietnam War operations.  In addition, 
the veteran submitted a newspaper article entitled, Lejeune 
water suspected in death, illnesses.  This article, dated in 
June 2007, notes that some residents of Camp Lejeune had 
become ill and even died from water that had been 
contaminated in the 1980s by PCE or tetrachloroethylene, a 
dry cleaning agent.  Further, the veteran submitted a 
newspaper article entitled, Residents angry over 
contamination issues.  Groundwater near Shaw might be 
hazardous from previous activities.  This article, notes that 
groundwater under Shaw Air Force Base is potentially 
contaminated with trichloroethylene from base activities from 
the 1940s through the 1970s.

Unfortunately, these articles are not evidence that the 
veteran was exposed to Agent Orange, tetrachloroethylene, or 
trichloroethylene.  The articles do show that there were 
containers of Agent Orange in Thailand found in 1999 and that 
the water in Camp Lajeune and Shaw Air Force Base appear to 
be contaminated with trichloroethylene.  The veteran has 
testified that he handled sealed containers of Agent Orange 
while in service in Thailand, but he has never contended that 
he was exposed directly to Agent Orange or that he ever drank 
water contaminated with trichloroethylene while in the 
service.

With respect to the veteran's contention that he was a 
participant in Project SHAD (an acronym for Shipboard Hazard 
and Defense), the Board notes that this project was part of a 
larger effort called Project 112 which was a comprehensive 
program initiated in 1962, by the Department of Defense (DOD) 
to protect and defend against potential chemical and 
biological warfare threats. See http://www1.va.gov/shad/.  
Project 112 tests involved tests conducted on land rather 
than aboard ships.  Project SHAD involved service members 
from the Navy and Army and may have involved a small number 
of personnel from the Marine Corps and Air Force.  Service 
members were not test subjects, but rather were involved in 
conducting the tests.  DOD continues to release declassified 
reports about sea and land-based tests of chemical and 
biological materials known collectively as "Project 112."  
VA is coordinating with DOD to obtain information as to the 
nature and availability of the tests, who participated, 
duration and agents used.

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  VHA 
Directive 2004-016 (April 15, 2004) states that DOD has 
provided VA with declassified information concerning the test 
name, date, location and ship involved; the names and service 
numbers of the participating veterans; and identification of 
the exposure types. Information concerning the ships involved 
is published at http://www1.va.gov/shad/ as well as 
www.deploymentlink.osd.mil/current_issues 
/shad/shad_intro.shtml.  DOD estimates 6,000 veterans were 
involved, and has provided VA with the names of approximately 
5,000 veterans who participated in the tests.  The Veterans 
Benefits Administration (VBA) has contacted those 
individuals.  

DOD did not identify the veteran as a SHAD participant.  
Specifically, a DOD official stated, "Veteran claims he was 
involved in Project SHAD while stationed in Europe.  Records 
show that he was in Europe from February 1959 to July 1962.  
Project SHAD did not begin until January 1963 and initial 
tests were conducted in the Pacific and not in Europe.  B-66, 
C-47 and T33 aircraft were not involved in SHAD testing.  
SHAD did not involve nuclear testing.  Service member cannot 
be considered a SHAD veteran."

Most importantly, however, there record is absent medical 
evidence of a relationship between the current disability and 
military service as no medical professional has ever related 
the veteran's prostate cancer to his period of military 
service, including the veteran's claimed exposure to agent 
orange as well as his claimed exposure to nuclear, chemical, 
or biological agents.

The Board has considered the veteran's assertions advanced to 
support this claim. The veteran is competent, as a layman, to 
report that as to which he has personal knowledge.  However, 
while the veteran may sincerely believe that his prostate 
cancer is related to his military service, as a lay person, 
he is not competent to render an etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.


ORDER

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


